



COURT OF APPEAL FOR ONTARIO

CITATION:
    Bouragba v. Conseil Scolaire de District Catholique de lEst de lOntario, 2021
    ONCA 195

DATE: 20210326

DOCKET:
    M52311 (C69089)

Lauwers
    J.A. (Motion Judge)

BETWEEN

Tarik
    Bouragba et. al.

Plaintiffs

(Appellants/Moving
    Parties)

and

Conseil
    Scolaire de District Catholique de lEst de lOntario et. al.

Defendants

(Respondents/Responding
    Parties)

Ahmed Bouragba,
    acting in person

Charlotte-Anne Malischewski,
    for the responding parties Paul Marshall Robert, Richard Lewko and Ontario
    College of Teachers

Jeffrey Claydon,
    for the responding parties Ministry of Education and Denis Chartrand

Andrea Baldy,
    for the responding parties Ottawa-Carleton District School Board and Kevin
    Gilmore

Joel Rocque, for the responding
    parties Conseil Scolaire de District Catholique de lEst de lOntario
,
Conseil des Écoles Publiques de LEst de
    LOntario
,
Ottawa Catholic
    School Board
, Stephane Vachon, Diane Lamoureux, Norma
    McDonald, Lyne Racine, Annie Sicard

Heard: March 26, 2021 by
    video conference

REASONS
    FOR DECISION

[1]

The moving parties seek three elements of
    relief:

1.

An order that the Superior Court of Justice in
    Ottawa permit the transcriptionist to release to the moving parties transcripts
    that have already been prepared relating to two hearings, the first before
    Master Fortier on September 24, 2019 and the second before Justice Marc Smith
    dated November 23, 2020;

2.

An order extending the time within which the
    moving parties must perfect this appeal until 14 days after the transcripts
    have been received, and the order of Justice Smith is settled; and

3.

Costs of this motion.

[2]

The responding parties do not oppose the motion except
    for the request for costs.

[3]

There is no evidence in the record before me
    that explains why the Superior Court has not released the transcripts. There is
    a process by which a judicial officer is permitted to review the transcript for
    accuracy and the transcriptionist is then required to endorse the accuracy of
    the transcript, in one form or another, depending on the alterations made by
    the judicial officer, if any. Since the process is well known, I see no reason
    not to direct the Superior Court to complete its review of the transcripts and
    authorize their release to the moving parties upon payment for the transcripts
    expeditiously. I also direct the local Superior Court office to provide a
    compact disc with the audio recording of the relevant proceedings to the moving
    parties when they pay for and receive the transcripts. The local Superior Court
    office will at the same time provide a copy of the compact disc to the other
    parties and to the Registrar of the Court of Appeal for Ontario. I took this
    approach in
Collins v. Ontario
(unreported) which was noted in
Collins v. Ontario
,
    2017 ONCA 317, at para. 12.

[4]

I extend the time for the moving parties to
    perfect the appeal until 14 days after the later of the moving parties receipt
    of the transcripts and the settled order of Justice Smith.

[5]

As for costs, although the responding parties
    were late in advising the moving parties that the relief requested would not be
    opposed, I see no reason in this instance to award costs to the moving parties.
    Their essential problem in this motion is with the Superior Court, respecting
    which the positions of the responding parties play no role.

[6]

Finally, the moving parties seek relief relating
    to the settling of the order of Justice Smith. I have no jurisdiction over the
    settling of that order, which is due to be settled shortly in the ordinary
    process.

[7]

Nothing in these reasons is to be taken as
    agreeing that this court has jurisdiction over the appeal under the
Courts
    of Justice Act
, R.S.O. 1990, c. C.43.

[8]

So ordered.

P.
    Lauwers J.A.


